Citation Nr: 0107293	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  00-12 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than July 12, 1999, 
for an award of a total disability rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to May 
1982.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin which granted a total rating based on individual 
unemployability, effective September 18, 1999.  A November 
2000 rating assigned an earlier effective date of July 12, 
1999.  

The appeal was docketed at the Board in 2000.


REMAND

The Board observes that, in her May 2000 Substantive Appeal 
(VA Form 9), the veteran requested that she be afforded a 
personal hearing before a member of the Board at the VA 
Regional Office in Milwaukee, Wisconsin.  Further development 
to facilitate the scheduling of the same is, therefore, 
specified below.

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should take appropriate action to 
arrange for the veteran to be afforded, 
at the earliest possible date, a personal 
hearing before a member of the Board at 
the VA Regional Office in Milwaukee, 
Wisconsin.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this appeal.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


